     Case 2:19-cv-06182-DSF-PLA Document 122-9 Filed 04/07/21 Page 1 of 3 Page ID
                                      #:7624



 1    Shayla Myers (SBN 264054)
      Mallory Andrews (SBN 312209)
 2    LEGAL AID FOUNDATION OF LOS ANGELES
      7000 South Broadway
 3    Los Angeles, CA 90003
      Telephone: (213) 640-3983
 4    Email: smyers@lafla.org
 5           mbandrews@lafla.org

 6    Attorneys for Gladys Zepeda, Miriam Zamora,
 7    Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
      Marquis Ashley, and Ktown for All
 8
      Additional Attorneys on Next Page
 9
10                       UNITED STATES DISTRICT COURT
11
12                     CENTRAL DISTRICT OF CALIFORNIA

13
14    JANET GARCIA, ET AL,                 )   CASE NO. 2:19-cv-06182-DSF-PLA
                                           )
15                                         )   (Assigned to the Hon. Paul L. Abrams
                                           )   – Courtroom 780)
16                Plaintiffs,              )
                                           )   [PROPOSED] ORDER GRANTING
17          v.                             )   PLAINTIFFS’ MOTION TO
18                                         )   COMPEL DEFENDANT CITY OF
      CITY OF LOS ANGELES, A               )
                                           )   LOS ANGELES’S RESPONSES TO
19    MUNICIPAL ENTITY                     )   PLAINTIFF ALI EL BEY’S
20                                         )   REQUEST FOR PRODUCTION
                  Defendants.              )   OF DOCUMENTS (SET ONE)
21                                         )
                                           )
22                                         )   Hearing Date:        April 28, 2021
                                           )   Time:                10:00 a.m.
23                                         )
                                           )
24                                         )   Complaint Filed:     July 18, 2019
                                           )   Discovery Cut-off:   July 26, 2021
25                                         )   Pretrial Conf:       Feb. 14, 2022
                                           )
26                                         )   Trial:               March 14, 2022
                                           )
27                                         )
28
                                            I
                                    [PROPOSED] ORDER
     Case 2:19-cv-06182-DSF-PLA Document 122-9 Filed 04/07/21 Page 2 of 3 Page ID
                                      #:7625



 1   Catherine Sweetser (SBN 271142)

 2   Kristina Harootun (SBN 308718)
 3   SCHONBRUN SEPLOW HARRIS
     & HOFFMAN LLP
 4   11543 West Olympic Blvd.
 5   Los Angeles, CA 90064
     Telephone: (310) 396-0731
 6   Email:csweetser@sshhlaw.com
 7            kharootun@sshhlaw.com
 8   Attorneys for Plaintiffs
 9
     Benjamin Allan Herbert (SBN 277356)
10   William L. Smith (SBN 324235)
11   KIRKLAND & ELLIS LLP
     555 South Flower Street
12   Los Angeles, CA 90071
13   Telephone: (213) 680 8400
     Email:benjamin.herbert@kirkland.com
14
     william.smith@kirkland.com
15
     Michael Onufer (SBN 300903)
16
     KIRKLAND & ELLIS LLP
17   2049 Century Park East
18   Los Angeles, CA 90067
     Telephone: (310) 552-4200
19   Email: michael.onufer@kirkland.com
20
     Attorneys for Plaintiffs Ktown for All, Janet Garcia,
21   Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
22   Association for Responsible and Equitable Public
     Spending
23
24
25
26
27
28
                                             II
                                      [PROPOSED] ORDER
     Case 2:19-cv-06182-DSF-PLA Document 122-9 Filed 04/07/21 Page 3 of 3 Page ID
                                      #:7626



 1                              [PROPOSED] ORDER

 2         After careful consideration of Plaintiffs’ Motion to Compel Ali El Bey’s

 3   Request for Production of Documents (Set One), all other pleadings and papers,
 4   and oral argument, if any, in this case, and upon good cause appearing, Plaintiffs'
 5   motion GRANTED.
 6         IT IS HEREBY ORDERED that Defendant must respond to and produce
 7   any documents responsive to Requests for Production of Documents 1, 2, 11, 12,
 8   13, 14, 15, 16, 17, 18, 19, 23, 26, 29, 30, 33, 34, 35, 36, 38, 39, 43, 44, 45, 47, 48,
 9   49, within 21 days of service of notice hereto.
10         The Court further finds that, pursuant to Federal Rule of Civil Procedure
11   37(a), that Plaintiffs are entitled to the payment of reasonable expenses incurred in
12   making this motion. The court orders Plaintiffs’ counsel to submit a request for
13
     attorneys’ fees by ______________ as a noticed motion.
14
15
16
17         IT IS SO ORDERED.
18
19   Dated: __________________               _______________________
                                             Hon. Paul L. Abrams
20                                           United States District Judge
21
22
23
24
25
26
27
28


                                                1
                                        [PROPOSED] ORDER
